Citation Nr: 0905640	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound to prostate gland, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to July 
1982.  He received the Distinguished Flying Cross.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the rating for 
residuals of a shrapnel wound of the prostate from 
noncompensable to 10 percent.

In December 2008, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

The veteran has been awarded a total rating for compensation 
based on individual unemployability (TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's physician has opined that the veteran has 
current pain from nerve injury in the perineal area incurred 
as the result of the shrapnel injury.  The nerve involved and 
the severity of the injury have not been reported.  
Neurologic impairment is rated under criteria contained at 
38 C.F.R. §§ 4.123-4.124a (2008).

The veteran has also been reported to have urinary voiding 
twice a night.  Evaluations are possible for urinary 
frequency, based on the frequency of nighttime and daytime 
voiding.  38 C.F.R. § 4.115 (2008).  There is no evidence as 
to the frequency of daytime voiding.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (2008). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

Further examinations are needed to evaluate all the residuals 
of the service connected prostate wound.

Accordingly, this case is REMANED for the following:

1.  The veteran should be afforded a VA 
neurologic examination.  The examiner 
should review the claims folder and 
report all nerves affected by the service 
connected shrapnel wound to the prostate 
area.  The examiner should also report 
all manifestations of the nerve 
disability and opine as to the severity 
of the injury.

2.  The veteran should be afforded a 
genitourinary examination.  The examiner 
should review the claims folder and 
report all genitourinary manifestations 
of the service connected shrapnel wound 
of the prostate area.  The examiner 
should report the frequency of daytime 
and night time voiding

3.  If the claim is not fully granted, a 
supplemental statement of the case should 
be issued before the case is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


